Citation Nr: 0003445	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-22 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1997, 
from the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Evidence presented since the December 1993 rating 
decision which denied service connection for PTSD is new and 
material and serves to reopen the claim.

3.  The veteran's accounts of stressful events in the combat 
zone are credible and consistent with nature of his duties.

4.  Objective evidence has been presented which corroborates 
several of the veteran's claimed stressors.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991 and Supp. 1998); 38 C.F.R. § 3.156 (1999).

2.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran first claimed service connection for PTSD in 
August 1990.  A rating decision of February 1991 denied 
service connection.  In December 1993 service connection was 
again denied.  In March 1995 the veteran again attempted to 
reopen his claim for service connection for PTSD.  A rating 
decision of January 1997 again denied service connection.  
The veteran entered a notice of disagreement and substantive 
appeal with regard the January 1997 rating decision.

During his initial claim for service connection for PTSD the 
veteran related that he was assigned as a power generation 
mechanic for a maintenance company.  He stated that he was 
stationed for part of his Vietnam tour in the I Corps area in 
the northern section of South Vietnam.  He related that his 
duties primarily involved being a member of a maintenance 
contact team which was sent to various outlying firebases and 
locations.  The purpose of these missions was the repair and 
evaluation of power generation equipment utilized by 
artillery units.  His maintenance company's overall mission 
was the support of these combat units, and involved repair 
and evaluation of various sorts of equipment, weapons 
systems, and vehicles.  This mission was often accomplished 
through the use of such maintenance contact teams which would 
be dispatched to the location of the supported unit.

The veteran has related relatively consistent accounts of his 
claimed stressors throughout the history of his claim.  Most 
notably he has stated that he was in a vehicle directly 
behind a tractor trailer which hit a mine.  He reported, with 
some specificity, the details of this encounter, the exact 
date, and the names of injured fellow soldiers.  In evidence 
submitted subsequent to the last denial of service 
connection, the Environmental Support Group (ESG) verified 
the details of this incident and corroborated the veteran's 
statements.  The veteran has also related that he was present 
at Khe Sahn on March 23, 1971 when enemy sappers attacked the 
base.  Although his actual presence at the base has not been 
confirmed, the nature of his duties are consistent with his 
statements regarding his presence there and the Board finds 
those statements credible.  Furthermore, it is unlikely that 
any written evidence regarding the dispatch of maintenance 
contact teams could be recovered.  ESG also verified the 
sapper attack at Khe Sahn on March 23, 1971.

Prior Board and rating decisions are final.  They may be 
reopened only upon receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence which has not previously been submitted to 
agency decision makers and which bears directly and 
substantially upon the specific matter under consideration.  
It must not be cumulative or redundant.  It must also be 
significant enough, by itself, or in conjunction with 
evidence previously submitted, that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  It must first be determined if there is new and 
material evidence to reopen a claim. 

As noted above, the Board finds that the veteran has 
presented new and material evidence to reopen his claim.  ESG 
reports have confirmed two of the stressful events he has 
reported.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a causal nexus between 
current symptomatology and the claimed in-service stressor, 
and credible supporting evidence that the claimed stressor 
actually occurred.

As noted above the veteran has provided credible supporting 
evidence of ins-service stressors.  PTSD was diagnosed in 
September 1989 by the RBK Counseling Center.  VA records also 
show a diagnosis of PTSD beginning in September 1990.  The 
claims folder contains a statement by Dr. Kelly, a staff 
psychiatrist of the PTSD section of the John McClellan 
Memorial Veterans' Hospital dated in February 1998.  Dr. 
Kelly states that the veteran currently has symptoms 
indicative of PTSD including intrusive thoughts and 
nightmares related to combat experiences.  

The Board concludes that the evidence shows a current 
diagnosis of PTSD related to the veteran's objectively 
verified stressors.  Therefore a grant of service connection 
for PTSD is in order.


ORDER

Entitlement to service connection for PTSD is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

